Citation Nr: 0215070	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  97-17 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE


Entitlement to an effective date earlier than April 26, 1996, 
for service connection for tinnitus, including whether the 
April 1946 RO rating decision should be reversed or revised 
based on clear and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1943 to October 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1996 RO rating decision that granted service 
connection for tinnitus, effective from April 26, 1996.  The 
veteran has disagreed with the assigned effective date, 
claiming that an April 1946 rating decision contained clear 
and unmistakable error. 


FINDINGS OF FACT

1. On November 3, 1945, the veteran submitted his original 
claim for VA compensation.

2.  The veteran did not claim service connection for tinnitus 
in his original claim, and his service medical records did 
not reflect tinnitus.  

3.  There was a tenable basis in the April 1946 RO rating 
decision for not considering the veteran's entitlement to 
service connection for tinnitus.

4.  On April 26, 1996, the veteran submitted a claim for 
service connection for tinnitus.

5.  There is no correspondence or other document in the 
record prior to April 26, 1996 that may be considered a claim 
for service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The April 1946 RO rating decision did not contain CUE for 
not considering service connection for tinnitus.  38 C.F.R. 
§ 3.105(a) (2001).

2.  The criteria for the award of service connection for 
tinnitus prior to April 26, 1996, are not met.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
has promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished. 

The veteran and his representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  In a July 2002 letter, the RO notified the veteran of 
the evidence needed to substantiate his claim.  This letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The veteran, along with a witness, has had the 
opportunity to offer testimony in support of his claim, and 
there is no outstanding request for hearing remaining.  
Moreover, it appears that all existing, pertinent evidence 
relative to the claim is of record.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227 (2000).  

Under these circumstances, and in view of the bases for the 
denial of the claim, as explained below, the Board finds that 
the veteran is not prejudiced by the Board's consideration of 
the claim, at this juncture, without first remanding it to 
the RO for any additional notification and/or development 
action.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claim is ready to be considered on the merits.  

Factual Background

The veteran had active service from January 1943 to October 
1945.

Service medical records are negative for tinnitus.  The 
veteran underwent a medical examination for separation from 
service in October 1945.  At that time, he did not complain 
of tinnitus.

On November 3, 1945, the veteran submitted his original claim 
for VA compensation, in which he referred to problems with 
hearing and bronchitis; however, he did not specifically 
claim service connection for tinnitus.

In the April 1946 RO rating decision, the RO denied service 
connection for defective hearing and bronchitis (the two 
conditions claimed); however, service connection for tinnitus 
was not considered.  In April 1946, the veteran was notified 
of the determinations in the April 1946 RO rating decision 
and he did not appeal.

On April 26, 1996, the veteran requested service connection 
for tinnitus.  There is no correspondence in the claims file 
showing receipt of any claim for service connection for 
tinnitus before that date.

The veteran and his son testified at a hearing in February 
1997.  The veteran testified to the effect that he thought 
his claim for service connection for hearing loss in 1946 
included tinnitus.  The son testified to the effect that the 
veteran had hearing problems as long as he could remember.

A review of the veteran's claims file shows that various 
evidence was submitted after the September 1996 RO rating 
decision that granted service connection for tinnitus that is 
not pertinent as to the issue being considered in this 
appeal.  




Legal Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on direct service 
connection will be the day following separation from service 
or date entitlement arose if claim is received within one 
year after separation from service.  38 U.S.C.A. 
§ 5110(a),(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Otherwise, it 
is the date entitlement arose or the date of receipt of the 
claim, whichever is later.

In this case, the RO has assigned an effective date of April 
26, 1996 for the award of service connection for tinnitus.  
Under the provisions of 38 C.F.R. § 3.400, an earlier 
effective date may be assigned only if the appellant is able 
to establish an earlier claim pursuant to which benefits 
could have been granted..  

A specific claim in the form prescribed by the VA Secretary 
must be filed in order for disability benefits to be paid.  
38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more VA benefits may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).

While the veteran's testimony is to the effect that he 
thought his claim for service connection for defective 
hearing in November 1945 included tinnitus, the actual 
application for those benefits does not include any reference 
whatsoever to tinnitus (or to any symptom such as ringing in 
the ears), and there is no contemporaneous correspondence on 
other document that can be construed as a claim for service 
connection for tinnitus.  Hence, there is no factual basis 
for any finding that he actually claimed service connection 
for tinnitus at the time of his original claim for benefits.  

Statements and testimony from the veteran also are to the 
effect that the April 1946 RO rating decision was clearly and 
unmistakably erroneous for not granting service connection 
for tinnitus.  

Previous determinations of the RO are final and binding, and 
will be accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  CUE is a very specific and rare kind of error; 
it is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at the time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication,  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).

Further, with respect to the first prong of the CUE test, the 
Court has held that allegations that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Baldwin v. West, 13 
Vet. App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Similarly, absent VA's commission of "a grave 
procedural error," see Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of CUE.  Tetro 
v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994).

(Parenthetically, the Board notes that in Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
rendered several holdings which were subsequently addressed 
in a precedent opinion of the VA General Counsel.  In 
VAOPGCPREC 12-2001 it was held, in essence, that Roberson 
conflicted with other caselaw of the Federal Circuit and did 
not overrule the conflicting cases.  Thus, it was held in the 
VAOPGCPREC 12-2001 that the standard for adjudication of 
alleged CUE remained the same and that there was no duty to 
fully develop a motion alleging CUE because there is nothing 
to develop in light of the fact that a determination of CUE 
is limited to the evidence on file, or constructively on 
file, at the time of the decision being challenged.  See also 
Parker v. Principi, 15 Vet. App. 407 (2002).).

The evidence of record at the time of the April 1946 RO 
rating decision that denied service connection for defective 
hearing and bronchitis consisted of the veteran's service 
medical records and his formal claim for VA compensation.  
The veteran did not specifically claim tinnitus in his formal 
claim, and the service medical records did not show the 
presence of tinnitus (which might possibly support an 
argument that service connection for tinnitus was then raised 
by the record).  Under these circumstances, the Board finds 
that there was a tenable basis in that RO rating decision for 
not considering service connection for tinnitus (a condition 
that was not then claim or raised), and that clear and 
unmistakable error, in that regard, has not been established.  

As indicated above, the veteran did not claim tinnitus in his 
formal application for benefits, and there is no 
correspondence or other document of record that can be 
construed as an informal claim for that benefit prior to 
April 26, 1996.  As such, the Board finds that there is no 
legal basis for assignment of an effective date prior to 
April 26, 1996, and the claim for that benefit must be 
denied.   

The Board has considered the applicability of the benefit of 
the doubt doctrine to the matter on appeal.  However, as the 
evidence neither supports the veteran's assertions nor is in 
relative equipoise on the questions of whether the April 1946 
claim contained CUE or whether there was a pending claim 
prior to April 26, 1996 pursuant to which service connection 
for tinnitus could have been granted, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

As the April 1946 RO rating decision did not contain CUE for 
failing to consider service connection for tinnitus, and the 
criteria for an effective date earlier than April 26, 1996, 
for the grant of service connection for tinnitus have not 
otherwise been met, the appeal is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

